DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the steering rods of claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 uses the term “roll pole”, which is not a widely used term in the art.  The specification fails to further define what this term means and thus it is unclear as to what is intended by this term.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 includes the limitation, “wherein, in order to drive in a first driving direction, the spring elements are adjustable to lower the first axle, lying at a front in the first driving direction, from a neutral position by from 5 to 50 mm”.  This is unclear as to what “by from 5 to 50 mm” is truly intended to mean.  It may be construed that neutral position is 5 mm and the desired height is 50mm.  A more clear limitation might be “wherein, in order to drive in a first driving direction, the spring elements are adjustable to lower the first axle, lying at a front in the first driving direction, from a neutral position by a height within the range of 5 to 50 mm”.  Claims 21 and 22 include similarly confusing limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-14, 16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over McLennan et al (US 9,272,594) in view of Ohashi et al (US 10,081,224).  McLennan discloses:
With regard to claim 11 - A chassis arrangement of a motor vehicle, the chassis arrangement comprising: 
first and second axles arranged at a spacing from one another in a longitudinal direction of the motor vehicle, each of the first and second axles comprising: 

wherein, in order to drive in a first driving direction, the spring elements are adjustable to lower the first axle, lying at a front in the first driving direction, from a neutral position, and raise the second axle, lying at a rear in the first driving direction, from the neutral position (see Figs. 5-7), and 
wherein, in order to drive in a second driving direction reversed from the first driving direction, the spring elements are adjustable to raise the first axle from the neutral position, and lower the second axle from the neutral position (see Figs. 2-4, column 3, line 64 – column 4, line 36).  With regard to the direction of travel, the structure of the reference is capable of carrying out the claimed function as written.  It is thus considered to read on the claims as written.
McLennan fails to explicitly disclose upper and lower components coupled to a subframe.  Ohashi teaches a suspension system comprising first and second axles arranged at a spacing from one another in a longitudinal direction of the motor vehicle, spring elements 8FL, FR, RL, RR, and upper and lower components 5FL, FR, RL, RR, wherein, with regard to claim 13, each of said upper and lower components is a double wishbone (“Note that a double wishbone suspension is shown in FIG. 2” – column 3, line 3).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the chassis arrangement of McLennan with the teaching of Ohashi so as to include upper and lower components that comprise a double wishbone to allow for a strong and articulable connection of the wheel to the vehicle subframe.
McLennan further fails to explicitly disclose wherein the axles are either raised or lowered from neutral by an amount within a range from 5 to 50 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the suspension such that the axles are either raised or lowered from neutral by an amount within a range from 5 to 50 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

With regard to claim 12 - wherein the spring elements are air springs.

With regard to claim 13, as seen above, Ohashi teaches wherein each of the upper and lower components is a double wishbone.

With regard to claim 14, Ohashi teaches wherein the first axle and the second axle have a symmetrically identical configuration, a front left-hand wheel 2FL coupled to a left side of the first axle is mirrored by way of a rear right-hand wheel 2RR coupled to a right side of the second axle, and a front right-hand wheel 2FR coupled to a right side of the first axle is mirrored by way of a rear left-hand wheel 2RL coupled to a left side of the second axle (see Fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the chassis arrangement of McLennan with the teaching of Ohashi such that the suspension is identical at each of the wheels to allow for identical suspension response and control at each of the wheels. 

With regard to claim 16, McLennan fails to explicitly disclose wherein a roll pole of the lowered axle is lowered by more than 1.1 times the lowering of the lowered axle, or a roll pole of the raised axle is raised by more than 1.1 times the raising of the raised axle.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the suspension such that a roll pole of the lowered axle is lowered by more than 1.1 times the lowering of the lowered axle, or a roll pole of the raised axle is raised by more than 1.1 times the raising of the raised axle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.


when the first and second axles of the motor vehicle are situated in a neutral position, selecting the first driving direction as a forward driving direction, by lowering the first axle and raising the second axle, and selecting the second driving direction as the forward driving direction, by raising the first axle and lowering the second axle.  As this claim is written, a direction of travel is merely chosen by adjusting the height of each axle.  Thus, the only tangible step involving actuation of components of the vehicle involves adjusting the height of the axles while the direction of travel is decided upon by the operator.

With regard to claims 21 and 22, McLennan further fails to explicitly disclose wherein the axles are either raised or lowered from neutral by an amount within a range from 10 to 20 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the suspension such that the axles are either raised or lowered from neutral by an amount within a range from 10 to 20 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McLennan and Ohashi, as applied to claims 11-14, 16, and 20-22 above, and further in view of Oida et al (US 2010/0222960).  McLennan and Ohashi fail to explicitly disclose wherein wheels coupled to the raised axle are toed-in, and wheels coupled to the lowered axle are toed-out and wherein wheels coupled to the lowered axle have a positive caster angle, and wheels coupled to the raised axle have a negative caster angle.  Oida teaches a vehicle driving operation support apparatus, wherein: 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the chassis arrangement of McLennan and Ohashi with the teaching of Oida such that the caster and toe angles of the wheels on each axle can be desirably controlled when raised or lowered to allow for a change of the suspension geometry to fit the driving and risk needs of any given situation.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over McLennan and Ohashi, as applied to claims 11-14, 16, and 20-22 above, and further in view of Furumi et al (US 6,851,510).  McLennan and Ohashi fail to explicitly disclose wherein each of the first and second axles includes a steering system having a steering rod arranged at a center of said each of the first and second axles.  Furumi teaches a vehicle having first and second axles, wherein each of the first and second axles includes a steering system having a steering rod 14,18 arranged at a center of said each of the first and second axles (Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the chassis arrangement of McLennan and Ohashi with the teaching of Furumi such that the first and second axles include steering systems with steering rods to prevent the steering angle of the rear wheels from accidentally changing due to an external force or the like.

Claims 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over McLennan and Ohashi, as applied to claims 11-14, 16, and 20-22 above, and further in view of Buschjohann et al (US .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        September 30, 2021